Title: From George Washington to Jonathan Boucher, 16 December 1770
From: Washington, George
To: Boucher, Jonathan



Revd Sir,
Mount Vernon Decr 16th 1770.

According to appointment Jacky Custis now returns to Annapolis—His Mind a good deal relaxed from Study, & more than ever turnd to Dogs Horses & Guns; indeed upon Dress & equipage, which till of late, he has discoverd little Inclination of giving into. I must beg the favour of you therefore to keep him close to those useful branches of Learning which he ought now to be acquainted with, & as much as possible, under your own Eye. without these, I fear he will too soon think himself above controul, & be not much the better for the extraordinary expence attending his Living in Annapolis, which I shoud be exceeding sorry for, as nothing but a hasty progress towards the completion of his Education, can justifie my keeping him there at such an expence as his Estate will now become chargeable with.
The time of Life he is now advancing into requires the most friendly aid and Council (especially in such a place as Annapolis); otherwise, the warmth of his own Passions, assisted by the

bad example of other Youth, may prompt him to Actions derogatory of Virtue, & that Innocence of Manners which one coud wish to preserve him in: For wch reason I woud beg leave to request, that, he may not be suffered to Sleep from under your own Roof, unless it be at such places as you are sure he can have no bad examples set him; nor allow him to be rambling about at Nights in Company with those, who do not care how debauchd and vicious his Conduct may be.
You will be so good I hope, as to excuse the liberty I have taken in offering my Sentiments thus freely—I have his welbeing much at Heart, & shoud be sorry to see him fall into any vice, or evil course, which there is a possibility of restraining him from. With very great esteem I remain Revd Sir Yr Most Hble Servt

Go: Washington

